Citation Nr: 1514671	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to herbicide exposure.  

2.  Entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to herbicide exposure.  

3.  Entitlement to an increased disability rating in excess of 50 percent from April 28, 2010 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2008 and March 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Although the Veteran's May 2011 notice of disagreement (NOD) was submitted following the April 2011 RO decision which denied entitlement to an increased disability rating in excess of 50 percent for PTSD, the Board notes that following the August 2010 RO decision (which granted an increased disability rating of 50 percent from April 28, 2010), the Veteran submitted new and material evidence within the one year appeal period.  Specifically, in conjunction with his March 2011 claim for an increased disability rating for PTSD, the Veteran submitted a private treatment record from March 2011 which documented that his PTSD had increased in severity.  This new and material evidence was received within one year of the August 2010 RO decision; therefore, the Board has properly identified the August 2010 RO decision as the RO decision on appeal and recharacterized the issue appropriately.  See 38 C.F.R. § 3.156(b) (2014).  

The Veteran testified at a December 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing has been associated with the claims file and reviewed by the Board.  

The record indicates that the Veteran submitted an October 2012 statement claiming entitlement to benefits for his child whom he asserted was born with a cleft palate as a result of the Veteran's exposure to Agent Orange herbicides during active service.  

The Board acknowledges that VA recognizes both formal and informal claims.  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2014).  After the expiration of one year, further action will not be taken unless a new claim is received.  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of any benefits granted will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2014).  

Therefore, to the extent that the Veteran's October 2012 statement could be construed as an informal claim regarding eligibility for benefits for children with certain disabilities who are born of Vietnam veterans under 38 U.S.C.A. § 18 (West 2014), the Board notes that in March 2013, the RO requested that the Veteran provide additional information regarding his claim, including that he submit a VA Form 21-0304, Application for Benefits for Certain Children With Disabilities Born of Vietnam and Certain Korea Service Veterans.  However, the Veteran did not respond or provide the requested information within one year; therefore, any informal claim was abandoned.  38 C.F.R. § 3.158.  The Veteran is invited to resubmit a claim if he so desires; however, the effective date of any benefits cannot be earlier than the date of the receipt of the new claim.  See 38 C.F.R. §§ 3.158, 3.400(b).  

The issue of entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A December 2006 RO decision denied entitlement to service connection for squamous cell carcinoma of the tongue.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the December 2006 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for squamous cell carcinoma of the tongue, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran served in the Republic of Vietnam from October 1971 to April 1972.  

4.  The Veteran's squamous cell carcinoma of the tongue did not have its onset during active service and is not otherwise etiologically related to active service, to include presumed herbicide exposure.  


CONCLUSIONS OF LAW

1.  The December 2006 RO decision which denied entitlement to service connection for squamous cell carcinoma of the tongue is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for squamous cell carcinoma of the tongue has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for squamous cell carcinoma of the tongue, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's June 2013 claim to reopen his previously denied claim of entitlement to service connection for squamous cell carcinoma of the tongue, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided in a November 2013 letter sent by the RO to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded a relevant VA examination in February 2014 wherein the VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted a thorough clinical examination.  Additionally, he provided a clear rationale for the opinion rendered.  Therefore, the Board finds that the VA examination is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Squamous Cell Carcinoma

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for squamous cell carcinoma of the tongue was previously denied in a December 2006 RO decision.  At that time, the RO found that there was no nexus between the Veteran's diagnosed squamous cell carcinoma of the tongue and his active service, including exposure to herbicides.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the December 2006 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final December 2006 RO decision, relevant evidence added to the record includes a February 2014 VA examination regarding the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the tongue.  The evidence discussed above is new and material; it was not of record at the time of the prior final RO decisions and it relates to a material element of the previously denied claim for service connection.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for squamous cell carcinoma of the tongue must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Squamous Cell Carcinoma

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran asserts that his squamous cell carcinoma of the tongue is related to his active service, to include as due to herbicide exposure.  

Post-service private treatment records document that the Veteran reported an injury to his tongue in December 1992.  A subsequent May 1993 biopsy resulted in a diagnosis of moderately differentiated squamous cell carcinoma of the left lateral tongue which required surgical resection and radiation therapy.  More recently, the February 2014 VA examination report also notes the Veteran's prior diagnosis of squamous cell carcinoma, with residual conditions including loss of taste and sensation in the anterior mandible area and loss of lower teeth due to brittleness that developed after radiation treatment.  Thus, the Veteran has shown a current disability as required for service connection.  

Regarding in-service incurrence of a disease or injury, the Board acknowledges that the Veteran's service personnel records document that he served in Vietnam from October 1971 to April 1972.  Therefore, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

Notably, however, service treatment records do not document any complaints, treatment, or diagnosis of cancer or other conditions of the Veteran's tongue.  The Veteran had normal clinical evaluations, including of the mouth and throat, upon enlistment examination in September 1970 and separation examination in February 1973.  Additionally, the Veteran did not report any related problems in a report of medical history upon his enlistment.  

Initially, the Board notes that the Veteran is not entitled to service connection for squamous cell carcinoma of the tongue on a presumptive basis, as it is not among the specific disabilities enumerated within VA regulation.  See 38 C.F.R. § 3.309(e).  The Board notes that at the December 2014 Board hearing, there was some discussion of whether the Veteran had additional cancer in his mouth, jaw, and neck that was due to herbicide exposure.  However, the February 2014 VA examiner specifically concluded that the Veteran's squamous cell carcinoma was limited to the tongue and did not extend to the neck, lung, larynx, trachea, or bronchus.  Therefore, presumptive service connection is not warranted for the Veteran's squamous cell carcinoma of the tongue.  

However, as noted above, even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, supra; Combee, 34 F.3d 1039.  

Therefore, entitlement to service connection is also considered on a direct basis, and the relevant question is whether there is an association or nexus relationship between the Veteran's squamous cell carcinoma of the tongue and his active service, including presumed exposure to herbicides in the Republic of Vietnam.  

At the February 2014 VA examination, the Veteran reported his prior surgery for tongue cancer followed by radiation treatment, after which he lost his teeth due to brittleness.  He also reported symptoms of dry mouth and some loss of taste.  The VA examiner reviewed the claims file, medical record, and conducted a thorough physical examination, after which she noted the Veteran's prior diagnosis of squamous cell carcinoma, with residual conditions including loss of taste and sensation in the anterior mandible area and loss of lower teeth due to brittleness that developed after radiation treatment.  The examiner opined that this condition was less likely than not incurred in or caused by the Veteran's active service, reasoning that the Veteran's squamous cell carcinoma was limited to the tongue and that there was no current scientific findings or medical research connecting squamous cell carcinoma of the tongue with exposure to Agent Orange herbicides.  

The Board affords great probative weight to the negative nexus opinion of the February 2014 VA examiner and finds that the weight of the competent evidence is against a finding that the Veteran's squamous cell carcinoma of the tongue is related to his presumed exposure to herbicides.  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence or opinion regarding the etiology of the disability at issue.  

The only evidence linking the Veteran's squamous cell carcinoma to his military service and in-service herbicide exposure is the Veteran's own lay contentions, as well as those of his representative and spouse.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran, his representative, and his spouse are not competent to state that squamous cell carcinoma is caused by or due to the Veteran's active service, to include his presumed exposure to herbicides.  Squamous cell carcinoma of the tongue is not a simple medical condition that can be causally related to active service without medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Veteran has not alleged that his tongue cancer had its onset during active duty or even in close proximity to such service.  Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can base a grant of service connection.  There is thus no competent evidence relating the Veteran's claimed disability to active service, and the balance of the evidence is against the existence of a nexus relationship.  

In support of his claim, the Veteran submitted a prior Board decision from 2004 that granted service connection for throat and tongue cancer as a respiratory cancer presumptively related to herbicide exposure in Vietnam.  However, prior Board decisions do not establish precedent, and are uniquely related to the facts and circumstances present in each particular case.  38 C.F.R. § 20.1303 (2014).  Indeed, of far greater probative value than the prior Board decision submitted by the Veteran are the objective, clinical findings of the February 2014 examiner discussed above.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the tongue.  As the preponderance of the competent, probative evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to herbicide exposure, and to that extent only, the claim is granted.  

Service connection for squamous cell carcinoma of the tongue, to include as due to herbicide exposure, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, further development is required regarding the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent from April 28, 2010 for PTSD.  Specifically, updated VA treatment records and current findings, including a current VA examination, must be obtained upon remand.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  

The Board notes that the most recent VA examination for PTSD was conducted in August 2010.  Moreover, following the December 2014 Board hearing, the Veteran submitted a December 2014 letter from a treating VA nurse practitioner which reports that the Veteran's PTSD diagnosis "remains quite valid and well may be more difficult to manage now than it used to be."  In light of the more than four years that have elapsed since the most recent VA examination, in addition to the evidence that the Veteran's PTSD has worsened in severity, the Board finds that a current VA examination is warranted to assess the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA psychiatric treatment records within the claims file appear to be from August 2013.  Therefore, any outstanding and relevant VA treatment records should be sought on remand.  

Accordingly, this matter is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding and relevant VA treatment records dated from August 2013 to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  Afford the Veteran a current VA psychiatric examination in order to ascertain the current nature and severity of his PTSD.  The entire claims file (including the paper claims file and any electronic records) must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary must be performed, and a complete rationale must be provided for any opinion expressed.  

Specifically, the examiner must indicate all manifestations and symptoms of the Veteran's PTSD.  

3.  After the above development, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and the opportunity to respond thereto before returning the matter to the Board for further appellate consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


